       Case 2:20-cv-00030-JRG Document 15 Filed 02/11/20 Page 1 of 2 PageID #: 456


AO 440 (Rev. 06/12)' Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Eastern District of Texas


                Huawei Technologies Co. Ltd.                                 )
                                                                             )
                                                                             )
                                                                             )
                              Plaintijf('J)                                  )
                                                                             )
                                   v.                                                Civil Action No. 2:20-cv-00030
                                                                             )
Verizon Communications, fnc., Verizon Business Network Services, Inc.,       )
Verizon Enterprise Solutions LLC, Ccllco Partnership d/b/a Verizon
Wireless, Inc., Verizon Data Services LLC. Verizon Business Global, LLC,     )
and Verizon Services Corp.                                                   )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Verizon Business Global, LLC
                                   c/o Registered Agent
                                   Corporation Trust Company
                                   Corporation Trust Company Center
                                   1209 Orange Street
                                   Wilmington, Delaware 19801


           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                 Bradley W. Caldwell
                                 CALDWELL CASSADY CURRY P.C.
                                 2121 N. Pearl St., Suite 1200
                                 Dallas, Texas 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       CLERK OF COURT


          2/6/20
Date: - - -                                                                                ~~A.O'i~
                                                                                                  Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00030-JRG Document 15 Filed 02/11/20 Page 2 of 2 PageID #: 457


AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

 Civil Action No.       2 :2 0-CV-OOOJO
                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        This summons for (name of individual and title, if any)         VERIZON BUSINESS GLOBAL, LLC
 was received by me on (date) 02/06/2020
                                       ---~--~~-




          D I personally served the summons on the individual at (place)
                                                                                        ----------------
                                                                                        on (date)          , or
         ---------------------                                                      --------
          D I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                      ~--------


                                                      ' a person of suitable age and discretion who resides there,
         ~------------~


          on (date)                      , and mailed a copy to the individual's last known address; or
                       -------
          ~   I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT)                         , who is
            designated by law to accept service of process on behalf of (name of organization) VERIZON BUSINESS GLOBAL, LLC
          C/O 1HECORPORATION 1RUST COMPANY, 1209 ORANGE STREET, Wll.MINGTON, DE 19801   On (date)   02/06/2020 AT 12:30 PM

           D I returned the summons unexecuted because                                                                             , or
                                                                        ~----------------~


           D Other (specify) :



           My fees are$                             for travel and $                     for services, for a total of$
                               -----                                   ------

           I declare under penalty of perjury that this information is true.


 Date:    02/06/2020                                                          ~          ~rver's signature

                                                                KEVIN S. DUNN                                         PROCESS SERVER
                                                                                             Printed name and title




                                                                                                Server's address

 Additional information regarding attempted service, etc:



                                                          SERVED SUMMONS IN A CIVIL ACTIONr,
                                                                                           ;·~~
                                                                                             1
                                                          COMPLAINT WITH EXHIBITS A-F      ,   EN~.f!~s ~
                                                                                                                      sr:-?TARY Pue3cBRITT ·-;
                                                                                 fvly Commis ~OF DELAWARE
                                                          SWORN TO ME ON 02/06/2020                       __    !:
                                                                                ----· - .s1on Exp .
                                                          --~~~~~~~~~~~~~~~~----~--·--~-~-"-e_sMay1 20 - i
                                                                                                     ---~--~: '
